UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6980



WALTER STEVE WILSON, JR.,

                                                Plaintiff - Appellant,

          versus


DOUG WEBERLING; BILL PRICE; ZAK        LEE;    JIM
WORLEY; CHRISTEN W. BURHOLDER,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:06-cv-00228-JLK)


Submitted: August 31, 2006                    Decided: September 8, 2006


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Steve Wilson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Walter Steve Wilson, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Wilson v. Weberling, No. 7:06-cv-00228-JLK (W.D. Va.

Apr. 28, 2006).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -